—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about April 1, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree, robbery in the third degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 2 years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification and credibility. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.